Appeals dismissed. The plaintiff took appeals in. this action of contract to recover two payments by the defendant from the proceeds of rents collected by it from properties of which it has taken possession in the process of foreclosure of mortgages given by the plaintiff. The- judge after a hearing made findings of fact and sustained the defendant’s answer in abatement. The plaintiff appealed from the sustaining of this answer and later also appealed from the allowance of the defendant’s motion to dismiss the first appeal. In hearing the answer the judge made findings of fact which *765are not a part of the record and presented no question of law decisive of the case and therefore the second appeal was valueless. Norton v. Musterole Co. Inc. 235 Mass. 587. Yoff a v. Shaw, 299 Mass. 516. Murphy v. Board of Public Welfare of Brockton, 312 Mass. 698. Lapan v. Childs, 330 Mass. 451.
Angus M. MacNeil, for the plaintiff.
Phillip Cowin, for the defendant.